MacLean, J.
By his answer to the petition herein to recover the possession of real property, the defendant put in issue the term of his tenancy, and although that issue was the only one raised and contested, it appears from the final order itself that the result was arrived at from incidents dehors both the pleadings and the proofs. Therefore, the order must be reversed.
Ebeedman, P. J., and Leventbitt, J., concur.
Order reversed and new trial ordered, with costs to the appellant to abide event.